Title: Abigail Smith to Cotton Tufts, 2 April 1764
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear Unkle
      Weymouth April th 2. 1764
     
     I should not have been unmindful of you, even tho you had not call’d upon me to exert myself. I should be the most ungrateful of Mortals, if I did not always with Gratitude remember so kind a Benefactor, as you have been to me both in Sickness, and in Health.
     How often has your kind hand supported me when I was more helpless than an Infant. How often have you revived me by your Vital Heat? And for how many Nights lodging am I indebted to you? Fain would I repay you, tho not in kind now. I fancy you are by this time too infectious for a Being of purity, to wish for any Communication with you. How do you feel? I think you are in good Spirits, at which I rejoice.
     Our friend thinks you dieted too low. Says you look’d as if a puff of wind would have blown you off your Horse, and that He could see through you, (which by the way is more than every one can) wants to hear how you fare, before he begins Lent. We have almost brought him over to the faith, tho’ he still continues some what doubtful. Says if he was to follow his own judgment, he should not go into the method prescribed, but since his Friends advise other ways he will Submit. This looks like a pretty hopeful Speach, I wonder if one may not improve upon such a Heart? I expect nothing more from you, than saying, it is a good example Child, and if you value your own happiness you will in many cases follow it. Aye it may be so, but we wont dispute that point now.
     Inclosed you will find two very curious Letters. I have had some doubt whether it would be best to send one of them, for indeed tis a very Saucy one, but tis in Character I believe—and Nature I suppose you will say.
     I shall send them by Mr. Eyers Ayers that you may have opportunity to see Dr. Perkins and more leisure for writing, than you would have if I waited till thursday when Tom will be down.
     I see the Good Man has given you some account of himself. He will have it that he is temperate in all things, but I know Doctor you understand his constitution better than to believe him, tho you need not mention this, for perhaps Mercury will be no benifit to him upon that account.
     As for News, we have neither Foreign nor Domestick, Civil nor Ecclesiastical nor so much as one word of Scandle Stiring, that I hear of.
     I have been a very good Girl since your absence, and visited your Lady almost every day. She would have impowerd me to have written to you in her Name, but I told her I had no inclination at present to have any communication with any Man in the character of a wife, besides I who never own’d a Husband did not know how to address one. I think she Supports your absence like a Heroine. She complaind a Day or two ago of a Tooth ake, which She Suspected to be the forerunner of some great event, Suppose you best understand what. Your Son Seems to be finely recoverd, has got his Neck at liberty again, and is as great a Rogue as ever. Our pale Face desires to be rememberd to you, keeps at the old notch, and according to Pope—(“Not to go back, is something to advance”) may be say’d to be a little better.—Thus haveing run my rig, think it time to draw towards a close. By Tom hope to receive a token of remembrance, and to
      hear that you are as Speckled as you desire to be. I am not affraid of your Virmin if you roast them well, otherways fear they will be too hard for my Digestion. I leave that to your care, and Conclude assureing you that no person wishes you more Health and Happiness than Your affectionate Niece,
     
      Abll. Smith
     
     
     
      Please to remember me to my Brother and tell him he should write to me, for he has little else to do.
     
    